Citation Nr: 9903864	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected right knee malalignment syndrome, postoperative, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an extension of temporary total evaluation 
based on convalescence beyond May 31, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel




INTRODUCTION

The veteran had active service from February 1975 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Fort Snelling, Minnesota.  The veteran currently resides 
within the jurisdiction of the Denver, Colorado RO.


FINDINGS OF FACT

1. The right knee is productive of moderate reflex pain, 
slight weakness, and painful motion.    

2.  On recent VA examination, flexion of the left knee was to 
about 120 degrees.

3.  Subsequent to May 31, 1996, the veteran was working and 
standing eight hours a day, and severe post-operative 
residuals were not present.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right knee disability are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1998).

2. The requirements for an extension of a temporary total 
disability rating based on convalescence beyond May 31, 1996, 
have not been met.  38 U.S.C.A. § 5107(a);  38 C.F.R. § 4.30 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities.  Although the recorded 
history of a particular disability should be viewed in order 
to make an accurate assessment under the applicable criteria, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The right knee disability is currently evaluated under 
Diagnostic Code 5257.  Under Code 5257, a 20 percent rating 
is assigned when there is impairment of a knee, with 
recurrent subluxation or lateral instability, which is 
moderate.  The maximum rating of 30 percent is provided when 
there is impairment of a knee with recurrent subluxation or 
lateral instability, which is severe.

The Board notes that in the alternative, Diagnostic Code 5260 
provides a 20 percent rating when flexion of a leg is limited 
to 30 degrees.  The maximum rating of 30 percent is assigned 
when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, 
Code 5260.

Also in the alternative, impairment of a knee may be rated 
based on limitation of extension.  In this regard, a 20 
percent rating is assigned when extension is limited to 15 
degrees, a 30 percent rating is provided when extension is 
limited to 20 degrees, a 40 percent rating is provided when 
extension is limited to 30 degrees, and the maximum rating of 
50 percent is authorized when extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Code 5261.

The Board acknowledges the mandate of the United States Court 
of Veterans Appeals (Court) that where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. 
App. 202, 207-208 (1995).  Section 4.40 does not require a 
separate rating for pain, but the impact of pain must be 
considered in making a rating determination.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Total disability ratings for a period of one, two, or three 
months will be assigned if treatment of a service-connected 
disability results in (1) surgery necessitating at least one 
month of convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) or; (3) immobilization by cast, without 
surgery, of one major joint or more.  The total rating will 
be followed by an appropriate schedular evaluation.  An 
extension of 1, 2, or 3 months beyond the initial 
convalescence period may be made under 1, 2, or 3 listed 
above.  An extension of 1 or more months up to 6 months 
beyond the initial six months period may be made under 2 or 3 
listed above.  38 C.F.R. § 4.30.


Factual Background

The veteran filed his original claim for service connection 
for right knee disability in June 1977.  In a November 1977 
rating action, the RO granted service connection for sprain, 
right knee and assigned a 10 percent disability evaluation.

The record reflects that the veteran underwent right knee 
surgery in 1978 for excision of loose bodies as well as an 
osteophytic spur on the right tibial tubercle.

The veteran filed his present claims for an increased 
evaluation for his service-connected right knee disability 
and entitlement to a temporary total evaluation for his 
service-connected right knee disability in March 1996.  The 
veteran noted that he had undergone right knee surgery in 
March 1996.

Of record is a March 1996 VA hospital record which reflects 
that the veteran underwent a right proximal and distal 
realignment with VMO reefing, lateral release, and procedure 
with screw fixation.  The report reflected that the veteran 
underwent a right proximal realignment secondary to 
persistent patellofemoral pain and recovered quite well.  He 
was postoperatively treated with crutches and a knee 
immobilizer.  The veteran was discharged in good condition 
after four days.  The report reflected that the veteran was 
advised to start therapy for motion.

In an April 1996 rating action, the RO denied entitlement to 
an increased evaluation for the service-connected right knee 
disability and granted entitlement to a temporary total 
evaluation of 100 percent from March 4, 1996 to April 30, 
1996 based on surgery for the veteran's service-connected 
right knee disability.

The veteran field a timely notice of disagreement (NOD) in 
June 1996.  He noted that his temporary 100 percent 
evaluation should have been longer than one month. He 
perfected his appeal in April 1997.

Submitted in support of the veteran's claims are VA 
outpatient and treatment records from April 1996 to October 
1996 which reflect treatment for various disabilities 
including his right knee disability.  In April 1996, the 
veteran's right knee range of motion was 30-85 degrees.  The 
examiner noted that the veteran was doing well and walking 
with a stiff knee joint.  Also in April 1996, a VA examiner 
recommended aggressive quadriceps rehabilitation.  In June 
1996, the veteran reported that he was doing "OK" and that 
he was working eight hours a day standing on his feet.  



The examiner's observations were that the veteran had good 
right knee alignment, slight bowing with gait, and overall 
the knee was within normal limits.  The veteran's right knee 
scar was well healed and x-rays reflected good alignment.  
The examiner's assessment was status-post patellofemoral 
realignment, doing well.  The veteran was requested to return 
for a check-up in three months.

In January 1998, the veteran was afforded a VA examination.  
The examiner noted that the veteran's claims file and medical 
records were available for review at the time of examination.  
The examiner recounted the veteran's history of right knee 
injury in 1976 while skiing in service.  He noted that the 
veteran had undergone an arthroscopy in 1978 and subsequent 
surgery in 1996.  The examiner noted that he did not find any 
operative report referring to the latest surgery.  The 
veteran stated that he had undergone an open reduction and 
internal fixation for malalignment syndrome in 1996.  

The veteran complained of current pain at the medial joint 
line and described the pain as aching and constant.  He 
stated that his right knee pain was exacerbated with 
prolonged walking and standing.  He reported decreased range 
of motion, although he denied any weakness.  He stated that 
he experienced easy fatigability, but denied incoordination.  
The veteran complained of flare-ups primarily in adverse 
weather and he stated that his pain was exacerbated.  He 
noted that he had recently left his job in warehouse and 
shipping due to leg pain.

Upon examination, the examiner noted some atrophy of the 
quadriceps region on the right.  Circumference was measured 
mid-thigh on the right as 47 centimeters and on the left side 
at 50 centimeters.  Circumference of the mid-patellar region 
was 38 centimeters on the right and 37 centimeters on the 
left.  Circumference of the right calf was 37 centimeters in 
the mid-tibial and 38 centimeters on the left.  There was no 
gross deformity, edema, erythema, or ballotable fluid at the 
right knee.  The examiner noted tenderness one out of four to 
palpation along the medial joint line.  

The veteran's range of motion testing performed standing 
initially demonstrated extension through flexion of zero to 
120 degrees.  The examiner noted that the range of motion was 
measured with a goniometer.  Range of motion of the left knee 
measured zero to 136 degrees.  The examiner noted weakness of 
two out of five at the quadriceps upon flexion and extension 
in the supine position against resistance.  Stability 
examination, Lachman, anterior drawer, posterior pivot, 
Apley's, and McMurray's tests were all-negative.  The veteran 
was unable to squat fully.  Upon squatting, he reported pain 
in the right knee.  His gait was observed and found to be 
brisk with good carriage.  He was able to ascend and descend 
stairs without evidence of fatigability or incoordination.  
The examiner did note some moderate reflex pain and slight 
weakness upon stair climbing.  Range of motion of the right 
knee demonstrated painful motion and weakness.  

The examiner noted that there was no evidence of easy 
fatigability or incoordination.  The examiner opined that 
should flare-ups occur, the veteran's range of motion and 
flexion of the right knee would most likely be decreased 
between 10 and 15 degrees.  The examiner noted that 
neurologic examination was essentially normal.  X-rays of the 
right knee revealed no visible cause for decreased range of 
motion.  No radiographic evidence of degenerative change was 
noted.  Upon scar examination, the examiner noted moderate 
disfigurement with a 20 centimeter linear, purple scar.  No 
ulceration, depression or elevation, attachment, or 
tenderness was noted.  The scar was smooth in texture.  The 
examiner's impression was right knee malalignment syndrome, 
status-post open reduction and internal fixation with 
decreased range of motion, discomfort, and weakness.

Analysis

As a preliminary matter, the Board notes that the veteran has 
presented well-grounded claims for an increased evaluation  
for service-connected right knee disability and for a 
temporary total evaluation because of treatment for his 
service-connected right knee disability within the meaning of 
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

The Board is also satisfied that all relevant facts pertinent 
to these issues has been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist him as mandated by law.  38 U.S.C.A. § 
5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), the Board has reviewed all the evidence of record 
pertaining to the history of the veteran's right knee 
disability and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Increased evaluation for right knee disability

As noted above, the veteran's residuals of a right knee 
injury are evaluated under Diagnostic Code 5257.  In order to 
warrant a 30 percent evaluation under that diagnostic code, 
the veteran's right knee disability must be severe, 
manifested by recurrent subluxation or lateral instability.  
However, a review of the evidence discloses that the January 
1998 VA examination was negative for lateral instability or 
subluxation.

While the VA examiner in January 1998 noted that the 
veteran's 1996 postoperative reports were not available, he 
did note that he was able to review the veteran's claims file 
and medical records at the time of the examination.  The VA 
examination in January 1998 shows some atrophy of the 
quadriceps region on the right.  There was no gross 
deformity, edema, erythema, or ballotable fluid at the right 
knee.  The examiner noted tenderness one out of four to 
palpation along the medial joint line.  The veteran's range 
of motion testing performed standing initially demonstrated 
extension through flexion of zero to 120 degrees.  

The examiner noted weakness of two out of five at the 
quadriceps upon flexion and extension in the supine position 
against resistance.  Stability examination, Lachman, anterior 
drawer, posterior pivot, Apley's, McMurray's tests were all 
negative.  The veteran's gait was observed and found to be 
brisk with good carriage.  

The veteran was able to ascend and descend stairs without 
evidence of fatigability or incoordination.  X-rays of the 
right knee revealed no visible cause for decreased range of 
motion.  No radiographic evidence of degenerative change was 
noted.  In view of the VA examiner's observations, the Board 
finds that an increased evaluation of 30 percent under 
Diagnostic Code 5257 is not warranted as severe subluxation 
or lateral instability is not shown by the evidentiary 
record.

Under Johnson v. Brown, 9 Vet. App. at 11, it was recognized 
that 5257 was not predicated on loss of range of motion and 
38 C.F.R. §§ 4.40, 4.45 did not apply.  Nevertheless, because 
the veteran has exhibited some limitation of motion and the 
January 1998 VA examination noted that the veteran's range of 
motion of the right knee demonstrated painful motion and 
weakness, and that the examiner opined that should flare-ups 
occur, the veteran's range of motion and flexion of the right 
knee would most likely be decreased between 10 and 15 
degrees, the Board has considered assigning a higher 
evaluation.  However, the examiner noted that the x-rays 
revealed no visible cause for decreased range of motion and 
this is consistent with the 20 percent evaluation currently 
assigned. Thus, the Board finds that the provisions of 38 
C.F.R. §§ 4.40, 4.45, or 4.59 for that matter, in view of the 
fact that service connection has not been granted for 
arthritis, do not provide a basis for a higher rating.

In this case, the current medical evidence of record does not 
show, and the veteran has not otherwise complained of, 
ankylosis or malunion of the tibia and fibula.  As such, the 
provisions of Diagnostic Codes 5262 and 5256 are not for 
application and, accordingly, an increased evaluation for the 
veteran's right knee disability may not be assigned pursuant 
to these provisions.

While the veteran has decreased range of motion, there is no 
indication of a diagnosis of right knee arthritis.  January 
1998 x-rays of the right knee reflect no evidence of 
degenerative change.  Accordingly, the criteria enunciated in 
the opinion from the VA General Counsel; namely, VAOPGCPREC 
23-97 (O.G.C. 23-97) are not proper for discussion in this 
case.


The Court has also held that a separate, additional rating 
may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, tenderness and pain on objective demonstration, 
or otherwise causative of limitation of function of the 
anatomical part affected.  38 C.F.R. § 4.118 (1998); 
Diagnostic Codes 7803, 7804, 7805 (1998);  Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, VA examinations have 
repeatedly demonstrated well healed residual scarring.  There 
is no other indication in the evidence of record that the 
veteran's residual scarring on the knee is tender, painful, 
poorly nourished, repeatedly ulcerated, or productive of 
limitation on function of the knee.  As such, a separate 
compensable rating is not warranted.

The evidence is not so evenly balanced that there is doubt as 
to whether a higher rating should be assigned.  38 U.S.C.A. § 
5107(b).  In reaching this decision, the Board has also 
considered possible entitlement to an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b).  
However, the Board has not been presented with such an 
exceptional or unusual disability picture, with related 
factors supporting frequent hospitalizations or marked 
interference with employment, so as to render impractical the 
application of the regular schedular standards.

Temporary total evaluation based on convalescence

A review of the record demonstrates that the veteran was 
hospitalized on March 4, 1996 for a right proximal 
realignment secondary to persistent patellofemoral pain.  The 
record reflects that the veteran recovered quite well and 
that his hospitalization and postoperative recovery were 
unremarkable.  The veteran was started on a therapy pass for 
ambulation only with crutches and a knee immobilizer.  He was 
discharged in good condition four days later on March 8, 
1996.  Outpatient treatment records reflect that the veteran 
was evaluated in April 1996 and noted to be doing well and 
walking with a stiff knee joint.  The examiner recommended 
aggressive quadriceps rehabilitation.  




In June 1996, the veteran reported to a VA examiner that he 
was working and standing eight hours a day.  He noted that he 
was doing his quadriceps exercises.  The examiner noted good 
alignment and stated that the veteran was doing well 
postoperatively.  The veteran was scheduled to return for 
check-up three months later.  

To summarize, the veteran underwent right knee surgery in 
March 1996.  He was granted a 100 percent evaluation under 38 
C.F.R. § 4.30 initially through May 1996, approximately four 
weeks after the surgery.  The record shows that after the 
March 1996 surgery, the veteran required the use of crutches 
to assist in ambulating.  The evidence also establishes, 
however, that the veteran was working and standing eight 
hours a day approximately nine weeks after surgery.  

The veteran reported some aching especially at night in June 
1996.  He participated in quadriceps rehabilitation in June 
1996.  The RO accordingly granted a month extension of his 
temporary total evaluation through May 31, 1996.  There is no 
indication that he required convalescence beyond May 31, 
1996.  In addition, the evidence fails to establish that the 
veteran was required to use crutches beyond May 1996 or that 
severe post-operative residuals were otherwise present. 

In view of the clinical data, the record fails to support the 
claim that convalescence beyond May 31, 1996 is warranted.  
The Board emphasizes, as discussed above, that although the 
veteran continued to participate in quadriceps 
rehabilitation, he was able to work in June 1996.  The 
requirements for an extension of convalescence under 38 
C.F.R. § 4.30, therefore, have not been met.

The provisions of 38 U.S.C.A. § 5107(b) are not for 
application in this instance, as the evidence discussed above 
is not evenly balanced with respect to an extension of 
convalescence benefits beyond May 31, 1996.


ORDER

Entitlement to an increased evaluation for residuals of a 
right knee injury is denied.

Entitlement to extension of a temporary total disability 
rating based on convalescence beyond May 31, 1996, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

